Citation Nr: 1105808	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2010 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Louisville, Kentucky that denied the Veteran's claim of 
entitlement to service connection for a respiratory disorder, to 
include COPD and asthma (claimed as chronic bronchitis and 
asthma).

The issue of entitlement to service connection for a right ankle 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this matter, 
and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty in the Air Force from May 1952 
to April 1956.  He claims that he incurred a respiratory 
condition, to include COPD and asthma, as a result of his active 
service.  Specifically, the Veteran asserts that he inhaled 
acetone, paint thinner, lacquer, silver paint, and lead in paint 
shops in service, which he asserts caused his current respiratory 
conditions.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of the Veteran's claim.

The Veteran was provided with a VA examination in July 2010.  The 
VA examiner essentially opined that he was unable to relate the 
Veteran's respiratory conditions to his active service without 
resorting to mere speculation based on the lack of any diagnosis 
or treatment for any respiratory problems post-service until the 
1990s, and based on the fact that the Veteran's conditions are 
more likely related to his history of working in a tile shop 
prior to service as well as his history of over 100 pack years of 
smoking cigarettes.  Because it appears that the July 2010 VA 
examiner opined that the Veteran had a preexisting respiratory 
condition, a remand is necessary so that another VA medical 
opinion may be obtained to clarify whether the Veteran had a 
preexisting respiratory condition that was aggravated by service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); but see generally 
Jones v. Shinseki, 23 Vet. App. 382 (2010) (Board may rely on a 
VA examiner's conclusion that an etiology opinion would be merely 
speculative where the examiner "explain[s] the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the same examiner who prepared the 
July 2010 VA examination report to review the 
claims file, including the Veteran's service 
treatment records showing respiratory 
complaints as well as a copy of this remand, 
and to provide an opinion clarifying (a) the 
Veteran's current respiratory disorders 
(i.e., COPD, asthma, chronic bronchitis - if 
any of these disorders are found to have 
resolved, please note the date of onset and 
when such disorder resolved itself), (b) 
whether the Veteran has any current 
respiratory disorder that preexisted his 
active service, and, if so, whether any such 
preexisting respiratory disorder was 
aggravated by his active service (i.e., 
whether it underwent an increase in severity 
beyond the natural progression of such a 
disorder, as distinguished from temporary or 
intermittent flare-ups that do not result in 
a worsening of the underlying disorder).

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  A notation to the effect 
that the claims file was reviewed should be 
included in the report.  If the examiner is 
unable to render the above requested 
opinions, he should so state and specifically 
indicate the reasons why.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

If the VA examiner who provided the July 2010 
VA examination report is unavailable, 
schedule the Veteran for a new VA examination 
relating to his claim for service connection 
for a respiratory disorder, to include COPD 
and asthma.

2.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


